UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     MCCARTHY BARNES, JR.,                           DOCKET NUMBER
                 Appellant,                          DC-0752-13-0357-I-1

                  v.

     DEPARTMENT OF DEFENSE,                          DATE: September 3, 2014
                 Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Frederic W. Schwartz, Jr., Esquire, Washington, D.C., for the appellant.

           Lundi McCarthy Shafiei, Esquire, and Steven J. Weiss, Esquire,
             Washington, D.C., for the agency.


                                              BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                          FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     affirmed the agency’s removal action.        For the reasons set forth below, the




     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                      2

     appellant’s petition for review is DISMISSED as untimely filed without good
     cause shown. 5 C.F.R. § 1201.114(e), (g).

                                     BACKGROUND
¶2         The appellant appealed the agency’s action removing him from employment
     as a Police Officer, AD-0083-07, with the Pentagon Force Protection Agency,
     Department of Defense. Initial Appeal File (IAF), Tab 1, Tab 4 at 23. After a
     hearing, the administrative judge affirmed the agency’s action.      IAF, Tab 36,
     Initial Decision (ID) at 1, 24; see IAF, Tab 35. The initial decision was issued on
     February 21, 2014. ID at 1. The appellant filed a petition for review on March
     31, 2014. Petition for Review (PFR) File, Tab 1.

                      DISCUSSION OF ARGUMENTS ON REVIEW
¶3         A petition for review must be filed within 35 days after the date of issuance
     of the initial decision or, if the petitioner shows that the initial decision was
     received more than 5 days after the date of issuance, within 30 days after the date
     the petitioner received the initial decision. 5 C.F.R. § 1201.114(e). Here, the
     initial decision was issued on February 21, 2014. ID at 1. The administrative
     judge informed the appellant that the initial decision would become the Board’s
     final decision on March 28, 2014, in the absence of a petition for review or a
     Board decision to reopen the case on its own motion. ID at 24. The appellant
     hand-delivered the petition for review to the Board on March 31, 2014. PFR File,
     Tab 1. He has not alleged that he received the initial decision more than 5 days
     after the date of issuance. See PFR File, Tab 2. The finality date of March 28,
     2014, would thus apply. See 5 C.F.R. § 1201.114(e). The petition for review was
     filed late by 3 days.
¶4         The Board will waive its time limit only upon a showing of good cause for
     the delay in filing. 5 C.F.R. § 1201.114(g). A late-filed petition for review must
     be accompanied by a motion that shows good cause for the untimely filing unless
     the Board has specifically granted an extension of time or a motion for an
                                                                                         3

     extension is pending. Id. The motion must be accompanied by an affidavit or
     statement signed under penalty of perjury, which includes the reasons for failing
     to request an extension before the filing deadline and a specific and detailed
     description of the circumstances causing the late filing, accompanied by
     supporting documentation or other evidence. Id.
¶5        With his petition for review, the appellant’s attorney filed a document
     entitled “Non-Consent Motion for Leave to File Appellant’s Petition One
     Business Day Late, Petition Having Been Lodged.” PFR File, Tab 2. Therein,
     counsel asserted that on Friday, March 28, he finished the petition for review and
     attempted to file it using the Board’s e-Appeal system. 2 He explained that the
     petition was within the Board’s page limit, but the word count exceeded the
     Board’s 7,500-word limitation by almost 5,000 words. 3           Id. at 1.   Counsel
     asserted that the Board’s page limitation methodology “is different from those of
     the Federal appellate courts, and appears to be different from the last time [he]
     appeared before the Board.” Id. at 2. Because he believed that it was too late to
     submit a motion to exceed the word limit, he explained, counsel started editing
     the petition for review but did not complete the task by midnight. Id. He alleged
     that he sought to file the petition on Saturday, March 29, but was unable to log
     into the e-Appeal system. Id. at 1, 3-4. He again sought to file the petition on
     Monday, March 31, and was unable to log in.             Id. at 2, 5-7.   Instead, he
     hand-delivered the petition to the Board that day. PFR File, Tab 1. Counsel
     argues that the agency was not prejudiced by his untimely submission of the
     petition for review and that agency counsel was “unavailable for consent” to his



     2
       Although the appellant hand-delivered his petition for review and motion, see PFR
     File, Tabs 1-2, he was a registered e-filer, see, e.g., IAF, Tab 6.
     3
       “A petition for review, a cross petition for review, or a response to a petition for
     review, whether computer generated, typed, or handwritten, is limited to 30 pages or
     7500 words, whichever is less.” 5 C.F.R. § 1201.114(h).
                                                                                              4

     late filing. PFR File, Tab 2 at 1-2. The motion does not include any affidavit or
     statement signed under penalty of perjury. Id. at 3-7.
¶6         To establish good cause for an untimely filing, a party must show that he
     exercised due diligence or ordinary prudence under the particular circumstances
     of the case. Alonzo v. Department of the Air Force, 4 M.S.P.R. 180, 184 (1980).
     To determine whether a party has shown good cause, the Board will consider the
     length of the delay, the reasonableness of the party’s excuse and his showing of
     due diligence, whether he is proceeding pro se, and whether he has presented
     evidence of the existence of circumstances beyond his control that affected his
     ability to comply with the time limits or of unavoidable casualty or misfortune
     which similarly shows a causal relationship to his inability to timely file his
     petition. Moorman v. Department of the Army, 68 M.S.P.R. 60, 62-63 (1995),
     aff’d, 79 F.3d 1167 (Fed. Cir. 1996) (Table). An appellant who files an untimely
     pleading bears the burden of proof on the issue of timeliness by showing that he
     exercised due diligence or ordinary prudence under the particular circumstances
     of the case. See Sanders v. Department of the Treasury, 88 M.S.P.R. 370, ¶ 5
     (2001).
¶7         A delay of 3 days is relatively brief.         See Melendez v. Department of
     Homeland Security, 112 M.S.P.R. 51, ¶ 16 (2009). Additionally, the Clerk of the
     Board’s acknowledgment letter did not address the timeliness issue, see PFR File,
     Tab 3, and normal processing of the petition continued, possibly suggesting that
     the appellant had shown good cause for the untimely submission. 4 Conversely,


     4
       In another context, however, our reviewing court has explained that a communication
     from the Clerk of the Board does not constitute a final decision of the Board. See
     McCormack v. Merit Systems Protection Board, No. 91-3547, 1994 WL 746298, at *2
     (Fed. Cir. June 3,1994); see also Vaughn v. Department of the Treasury, 119 M.S.P.R.
     605, ¶ 8 (2013) (although the Clerk of the Board customarily issues a letter to the
     parties acknowledging the receipt of the petition for review, this letter is not required
     by law, rule, or regulation; it is issued as a courtesy to the parties and to facilitate an
     orderly adjudication on review).
                                                                                            5

     the Clerk did not issue an order granting the appellant’s motion. Cf. PFR File,
     Tab 8.
¶8         The brevity of the delay notwithstanding, the appellant has not shown good
     cause for his failure to meet the filing deadline. He is represented by an attorney
     who purports to have practiced before the Board, see PFR File, Tab 2 at 2, and
     would thus be on notice of the Board’s practices and procedures. By filing the
     “non-consent motion,” counsel acknowledged that he knew that the Board
     requires parties to show good cause for the delay before it will accept an untimely
     pleading. Counsel also affirmatively stated that the delay was entirely his fault.
     See id. Nevertheless, the Board has long held that an appellant is responsible for
     the   errors   of   his   chosen   representative.      Sofio   v.   Internal   Revenue
     Service, 7 M.S.P.R. 667, 670 (1981).
¶9         Further, counsel’s error was avoidable.          Although he asserts that he
     discovered at the eleventh hour that the petition was too long, it is difficult to
     believe that the word count was unexpected. A 5,000-word overage would be
     noticeable when a document is limited to 7,500 words. The Board has not made
     changes to the e-Appeal software affecting the system’s word count methodology.
     Counsel also failed to submit a motion for an extension of time in which to file.
     Such a motion would have been timely filed on March 28, 2014. 5 See 5 C.F.R.
     § 1201.114(f) (“Motions for extensions must be filed with the Clerk of the Board




     5
       The appellant’s attorney made similar mistakes when he attempted to file the
     appellant’s reply to the agency’s response to the petition for review. Counsel requested
     and received an extension of time in which to file. See PFR File, Tabs 5-6. After the
     deadline passed, he moved for leave to file his pleading after the deadline and to exceed
     the Board’s word limit. PFR File, Tab 7. The Clerk denied the motion. PFR File, Tab
     8. Counsel later filed the reply, accompanied by a “non-consent motion” asking the
     Board to accept the pleading. PFR File, Tab 9. The agency objected, stating that
     counsel failed to explain any efforts he might have made to contact agency
     representatives. PFR File, Tab 10. In response, counsel explained that he “neglected
     through inadvertence to correct the contact representation.” PFR File, Tab 11.
                                                                                        6

      on or before the date on which the petition or other pleading is due.” (emphasis
      added)).
¶10        Considering all of the circumstances, we dismiss the petition for review as
      untimely filed without good cause shown for the delay in filing. This is the final
      decision of the Merit Systems Protection Board regarding the timeliness of the
      petition for review. The initial decision remains the final decision of the Board
      regarding the removal appeal.

                         NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the
      United States Court of Appeals for the Federal Circuit. You must submit your
      request to the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

      The court must receive your request for review no later than 60 calendar days
      after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
      2012). If you choose to file, be very careful to file on time. The court has held
      that normally it does not have the authority to waive this statutory deadline and
      that filings that do not comply with the deadline must be dismissed. See Pinat v.
      Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
            If you need further information about your right to appeal this decision to
      court, you should refer to the federal law that gives you this right. It is found in
      Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
      Dec. 27, 2012).     You may read this law as well as other sections of the
      United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
      Additional information is available at the court's website, www.cafc.uscourts.gov.
      Of particular relevance is the court’s “Guide for Pro Se Petitioners and
                                                                             7

Appellants,” which is contained within the court’s Rules of Practice, and Forms
5, 6, and 11.
      If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.